Case 8:21-cv-00990-DOC-KES Document 5 Filed 06/09/21 Page 1 of 3 Page ID #:22
Case 8:21-cv-00990-DOC-KES Document 5 Filed 06/09/21 Page 2 of 3 Page ID #:23




                         ATTACHMENT TO RECOMMENDATION TO DENY
                           IN FORMA PAUPERIS (“IFP”) APPLICATION
Mafia Monthly | Sean Patterson v. Feras Antoon, et al.
Case # 8:21-cv-00990-DOC-KES
         Plaintiffs Mafia Monthly and Sean Patterson filed a Complaint accompanied by an
Application to Proceed IFP. (Dkt. 1, 2.) District courts must deny IFP applications if the action
fails to state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2).
I.         SUMMARY OF ALLEGATIONS.
         Plaintiffs name as Defendants: (1) Feras Antoon, Chief Executive Officer of MindGeek;
(2) David Tassillo, Chief Operating Officer of MindGeek; (3) MindGeek | Pornhub;
(4) www.pornhub.com; (5) City of Limassol, Cyprus; (6) Nicki Minaj, recording artist;
(7) Beyonce, recording artist; (8) Billie Eilish, recording artist; (9) Rihanna Fenty, recording
artist; (10) Doja Cat, recording artist; and (11) Meagan Good, actress.
        Plaintiffs allege “California Commercial (Television & Internet) audience is subject to
free public access, that violates California age requirements.” (Dkt. 1 at 4.1) Plaintiff Patterson
does not specify what the California age requirements are, how he has been harmed by the
alleged age requirement violations, or the individual Defendants’ role in any alleged violations.
Plaintiffs assert causes of action for violations of 22 U.S.C. § 7102 and “[c]riminal negligence of
Commercial Sex Act.” (Id. at 6-7). Plaintiffs seek monetary damages but do not indicate the
amount. (Id. at 10; Dkt. 1-1 at 1 ¶ V [civil cover sheet].)
II.        PLEADING DEFECTS.
       A.     Pro Se Representation: Individuals who are not lawyers, like Plaintiff Patterson,
may represent themselves but may not appear on behalf of an entity or organization like Mafia
Monthly.2 Local Rule 83-2.2.1, 83-2.2.2.3
         B.      Signature: A party may not sue using an alias or false name without the Court’s
permission. Fed. R. Civ. Pro. 11(a). Parties appearing pro se must sign filed documents using
their true, legal name. Local Rule 11-1. Plaintiff Patterson appears to have signed the
Complaint “Q.” (Dkt. 1 at 11.)
        C.     Standing: Plaintiffs must satisfy the case or controversy requirement of Article
III by demonstrating standing. U.S. Const. art. III, § 2. Standing requires that Plaintiffs allege
facts showing they suffered an injury-in-fact caused by the Defendants’ actions, and that their
injury can be redressed by a favorable decision. Chapman v. Pier 1 Imps. (U.S.), Inc., 631 F.3d
939, 946 (9th Cir. 2011). Each plaintiff’s injury-in-fact must be “concrete,” not abstract or

1
    Page citations refer to the pagination imposed by the Court’s electronic filing system.
2
 Although the caption of the Complaint lists the plaintiff as “Mafia Monthly,” the section of the Complaint
describing the parties only lists Patterson as a plaintiff. (Dkt. 1 at 1-2.) The IFP Application identifies Mafia
Monthly as Plaintiff Patterson’s employer. (Dkt. 2 at 1.)
3
    The Court’s local civil rules are available online at http://www.cacd.uscourts.gov/court-procedures/local-rules.
Case 8:21-cv-00990-DOC-KES Document 5 Filed 06/09/21 Page 3 of 3 Page ID #:24

Attachment to Recommendation to Deny IFP Application
Case # 8:21-cv-00990-DOC-KES

speculative, and “unique to that plaintiff” such that he has “a ‘personal stake’ in the outcome” of
a lawsuit seeking to remedy it. Schmier v. United States Court of Appeals, 279 F.3d 817, 821
(9th Cir. 2002). Plaintiffs fail to allege how they were concretely and uniquely injured by the
purported age requirement violations.
       D.      Rule 8: The Complaint must allege “a short and plain statement of the claim
showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8. Plaintiffs fail to allege facts
describing the acts/omissions of each Defendant that they contend injured them. Instead, they
provide one web address for a video on Defendant Pornhub’s website, which the Court did not
view. (Dkt. 1 at 4.)
        E      22 U.S.C. § 7102: This federal statute defines terms used in Title 22 Chapter 78,
the purpose of which is to combat human trafficking. It does not create a private, civil cause of
action.
       F.      Lack of Federal Jurisdiction: Plaintiffs allege federal question jurisdiction
based on their claim under 22 U.S.C. § 7102. (Id. at 1.) As stated above, Plaintiffs’ 22 U.S.C.
§ 7102 cause of action fails, and Plaintiffs fail to allege facts supporting diversity jurisdiction.
        G.     Insufficient Showing of Indigency: Plaintiff Patterson lives in Newport Beach,
declares that he has a $900 monthly income from undisclosed sources, works at home for no
wages, and filed a tax return in 2009 reflecting $760,000 in income. (Dkt. 2. at 1-2.) These facts
do not establish that Plaintiff cannot afford to pay the filing fee. (Id.)
III.   CONCLUSION.
        For all these reasons, the Complaint fails to state a claim upon which relief may be
granted. Because the pleading deficiencies cannot be cured by amendment, immediate dismissal
is appropriate. See, e.g., Chaset v. Fleer/Skybox Int’l, 300 F.3d 1083, 1088 (9th Cir. 2002)
(finding no need to permit further amendment where the “basic flaw” in the underlying pleading
cannot be cured by amendment).




                                                  2
